



COURT OF APPEAL FOR ONTARIO

CITATION:
Senos v. Karcz, 2014 ONCA 726


DATE: 20141021

DOCKET: C57331

Juriansz, Pepall and Strathy JJ.A

BETWEEN

Natalie Senos

Applicant (Respondent)

and

Peter Karcz

Respondent (Appellant)

Aaron Franks, Michael Zalev and Melanie Sager, for the
    appellant

Martha McCarthy and Eric Sadvari, for the respondent

Heard: January 30, 2014

On appeal from the order of the Divisional Court (Justices
    Gladys I. Pardu and A. Duncan Grace, Justice Frances P. Kiteley dissenting),
    dated January 25, 2013, with reasons reported at 359 D.L.R. (4th) 342,
    affirming the order of Justice Douglas K. Gray of the Superior Court of
    Justice, dated March 14, 2012, with reasons reported at 2012 ONSC 1547.

COSTS ENDORSEMENT

[1]

On June 12, 2014, we allowed the appeal and remitted the matter for
    trial. We have now considered the parties costs submissions.

[2]

We see no reason to depart from the presumption that a successful
    appellant is entitled to costs.

[3]

We therefore set aside the costs award in the Divisional Court and order
    that the appellant shall have his costs of the appeal to this court fixed at
    $10,000, inclusive of disbursements and all applicable taxes.

R.G. Juriansz J.A.

S.E. Pepall J.A.

G.R. Strathy J.A.


